IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-78,439-02




EX PARTE DAMON WEST, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F-0900248-Y 
IN THE CRIMINAL DISTRICT COURT NO. 7
FROM DALLAS COUNTY 




            Per curiam.
 
O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of the offense of
engaging in organized criminal activity and sentenced to imprisonment for sixty-five years. 
            Applicant alleges that counsel was ineffective at the punishment phase of trial. After a live
evidentiary hearing presided over by a writ master, the trial court signed findings of fact and
conclusions of law recommending that relief be denied. After the writ application was forwarded to
this Court, the trial court granted Applicant’s motion to recuse. The trial court found “that this matter
should be considered by another district court judge and that recusal is appropriate in this case.” 
            We remand this application to Criminal District Court No. 7 of Dallas County to allow the
Presiding Judge of the First Administrative Judicial Region to assign a judge to complete an
evidentiary investigation and enter findings of fact and conclusions of law.
            This application will be held in abeyance until the trial court has resolved the fact issues
raised by the application.  The issues shall be resolved within 90 days of this order.  A supplemental
transcript containing all affidavits and interrogatories or the transcription of the court reporter’s notes
from any hearing or deposition, along with the trial court’s supplemental findings of fact and
conclusions of law, shall be forwarded to this Court within 120 days of the date of this order.  Any
extensions of time shall be obtained from this Court. 
Filed: June 11, 2014
Do not publish